Title: From George Washington to Major General Horatio Gates, 14 November 1777
From: Washington, George
To: Gates, Horatio



Sir
White Marsh [Pa.] Novr 14. 1777

I have reason to beleive, that on the return of Captn Vallancy, who is now on his way to Boston, Genl Burgoyne will apply to have the place assigned for the embarkation of the Prisoners, changed from Boston to Rhode Island or some part of the Sound. I know Genl Howe has suggested to him an Idea of the sort. I cannot say to whom his application may be—But for the most striking and obvious reasons it should not be complied with. As a matter of right it cannot be demanded, because Boston is the port assigned by the Convention for their departure. As a matter of Favor, it cannot be granted, because the indulgence would operate greatly to our prejudice. If they should be allowed to embark at either of the places suggested by Mr Howe, it will be but a short time before they arrive in Britain when they will immediately be sent into Garrisons, and the Troops now there instantly ordered to join him, or upon some other service against the States. But if they are confined to Boston, it is more than probable, that some Months will elapse before they can depart—You know the difficulties of a Coasting voyage at this season, and that their transports in going round may suffer greatly and perhaps may be blown as far as the West Indies. I have written to Genl Heath upon the subject, lest he might on a sudden application consent to the measure. I am persuaded the impropriety would strike you at once in case of a requisition, but I thought it expedient Nevertheless, to apprize you of the probability of such being made. Besides the advantages I have pointed out from their being delayed, there are many more needless for me to add. I am Sir Yr Most Obedt sert

Go: Washington

